Per Curiam.

Our statutes (1) provide that the Secretary of State “shall * * * certify to each board” of elections on the 75th day before the primary election (here February 20) the names of the state candidates to be printed on the ballots (Section 3513.05, Revised Code) and (2) contemplate that armed-service and absentee ballots for this primary should have been available by March 6, 1964 (Sections 3511.03 and 3509.03, Revised Code). Under the circumstances here, where time is such an important factor, extreme diligence and the promptest of action were required on the part of relator. The unexplained *92lack of diligence on the part of relator deprives him. of the relief he seeks. State, ex rel. Winterfeld, v. Board of Elections of Lucas County, 167 Ohio St., 531; State, ex rel. Peirce, v. Board of Elections of Stark County, 168 Ohio St., 249.
The case is dismissed sua sponte.

Case dismissed.

Taft, 0. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.